                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   CLAYTON EDWARD DANEKER,                                  CASE NO. C18-5148-JCC
10                              Plaintiff,                    ORDER
11          v.

12   NANCY A. BERRYHILL, Deputy
     Commissioner of Social Security Operations,
13
                                Defendant.
14

15
            This matter comes before the Court on Plaintiff’s unopposed motion for attorney fees
16
     (Dkt. No. 22). Pursuant to 42 U.S.C. § 406(b)(1):
17
            Whenever a court renders a judgment favorable to a claimant under this subchapter
18          who was represented before the court by an attorney, the court may determine and
            allow as part of its judgment a reasonable fee for such representation, not in excess
19          of 25 percent of the total of the past-due benefits.
20   42 U.S.C. § 406(b)(1). In determining whether to grant a § 406(b) fee request, a court must first
21   ensure that the requested fee is consistent with the contract between the plaintiff and their
22   attorney. See Crawford v. Astrue, 586 F.3d 1142, 1148 (9th Cir. 2009) (citing Gisbrecht v.
23   Barnhart, 535 U.S. 789, 808–09 (2002)). The court must then test the requested fee for
24   reasonableness. Id. (citing Gisbrecht, 535 U.S. at 808). A court has broad discretion to decide if a
25   fee request is reasonable or to adjust a fee downward if the request is unreasonable. See
26   Gisbrecht, 535 U.S. at 808.


     ORDER
     C18-5148-JCC
     PAGE - 1
 1          Plaintiff agreed to pay his attorney 25 percent of his past-due benefits if his Social

 2   Security appeal was successful. (Dkt. No. 22-2 at 2.) Plaintiff’s appeal was successful, and he

 3   received an award of past-due benefits. (Id. at 4–8.) The Court previously awarded Plaintiff’s

 4   attorney $8,000 pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. (See

 5   Dkt. No. 21 at 1.) In accordance with the fee agreement between Plaintiff and his attorney,

 6   Plaintiff asks the Court to authorize a fee of $14,702.00 be paid to his attorney, minus what was

 7   previously awarded pursuant to the EAJA. (Dkt. No. 22 at 3.) The Court finds that the total fee

 8   requested is reasonable given the amount of time Plaintiff’s attorney spent litigating this case.
 9   (See Dkt. No. 22-2 at 24–25.) The Commissioner does not oppose the request or the amount of
10   fees. (See Dkt. No. 24 at 1.)
11          For the forgoing reasons, Plaintiff’s motion for attorney fees (Dkt. No. 22) is
12   GRANTED. The Court hereby ORDERS that Plaintiff’s attorney is AWARDED attorney fees in
13   the amount of $14,702.00 pursuant to 42 U.S.C. § 406(b), less the $8,000 awarded pursuant to
14   the EAJA, resulting in a net award of $6,702.00.
15          DATED this 11th day of February 2020.




                                                           A
16

17

18
                                                           John C. Coughenour
19                                                         UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26


     ORDER
     C18-5148-JCC
     PAGE - 2
